DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 04 October 2021 has been acknowledged and entered.  
Claims 1-4 and 15-16 have been amended. 
Claims 6 and 7 have been canceled.  
No new claims have been added.
Claims 1-5 and 8-22 are currently pending.

Response to Amendments and Arguments
Applicant’s arguments with respect to claim(s) 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see RESPONSE, filed 04 October 2021, with respect to the rejection(s) of claims 1-5 and 8-14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-5 and 8-14 under 35 U.S.C. 103 has been withdrawn.  
The rejection of claims 1-5 and 8-14 under 35 U.S.C. 112(b) has been withdrawn due to Applicant’s amendment. 
Applicant argues (in RESPONSE, pages 12-13) that the amended claims require, in claim 1:


configuring one of the device to act as a toll tag device 
generating a unique tolling identifier by a toll service system and transmitting the unique tolling identifier to the one device configured to act as the toll tag device 
a toll reader reading the unique tolling identifier from the one device 

 	These are specific limitations that are not alleged to be old and routine. These render the claim as a whole into a technological improvement that is more than merely an abstract idea, or at least transforms the abstract idea into a practical application that is sufficiently narrowly recited so as to avoid pre-empting a field of toll transactions. 
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, preemption is not a standalone test for patent eligibility; and Applicant's attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  Secondly, the claims as a whole appear to be a business solution to a business problem whereby the computer components are used as a tool to implement the abstract idea rather than providing a technical solution to a technical problem.  Further, the subscriber devices/server/ toll tag device/toll reader in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “determining,” “configuring,” “generating,” and “reading”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea; and the same applies to the dependent claims.  

Applicant argues (in RESPONSE, page 13) that the Claim 15 recites: 
receiving at a server a plurality of device identifiers, each identifier belonging to one subscriber device 


These represent technological processes not shown to be merely old and routine. The server communicating with each device represents and technological improvement that is beneficial for allowing the server to apportion toll charges among the accounts associated with the identified devices. Again, the claim limitations narrowly confine the claimed invention to a particular technological solution that does not pre-empt toll sharing as a financial operation in general. 
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, preemption is not a standalone test for patent eligibility; and Applicant's attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  Secondly, the claims as a whole appear to be a business solution to a business problem whereby the computer components are used as a tool to implement the abstract idea rather than providing a technical solution to a technical problem.  Further, the subscriber devices/server in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “receiving” and “verify”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Lastly, the “receiving” step is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and the same applies to the dependent claims.  

Applicant argues (in RESPONSE, page 13) that Claim 16, as amended, recites: 

receiving at the service, from each one of the device, their location information that indicates a geographic location 
 determining, based on the geographic location information of each of the devices, that the devices are in close proximity and moving together

 Again, these limitations represent technological processes that are not old and routine, and represent an improvement in how toll sharing can be accomplished without pre-empting the abstract idea of toll sharing. Each of the dependent claims further recite technological steps that further limit their respective independent claims, and which further represent technological improvements over the independent claims. As such, each one of them further transforms the claims in a technological manner beyond an abstract idea. 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, preemption is not a standalone test for patent eligibility; and Applicant's attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  Secondly, the claims as a whole appear to be a business solution to a business problem whereby the computer components are used as a tool to implement the abstract idea rather than providing a technical solution to a technical problem.  Further, the subscriber devices/server/ toll tag device/toll reader in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “determining” and “receiving”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Lastly, the “receiving” step is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and the same applies to the dependent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1
Claims 1-5 and 8-22 are directed to a method of apportioning toll payment (i.e., a process).  Therefore, claims 1-5 and 8-22 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent Claim 1 recites determining a plurality of identifiers, each one of the plurality of identifiers belonging to a respective one of a plurality of toll service subscriber devices that are located together in a vehicle, each toll service subscriber device being associated with a respective one of a plurality of toll accounts; configuring one of the plurality toll service subscriber devices to act as a toll tag devicgenerating a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices and associating each of the plurality of toll accounts with the unique tolling identifier; transmitting the unique tolling identifier from the toll service to the toll service subscriber device that is configured to act as the toll tag device, and wherein the unique tolling identifier is valid while the toll service subscriber devices remain located together or for a period of time, wherein the toll agency tag reader reads the unique tolling identifier from the toll service subscriber device that is configured to act as the toll tag device upon the vehicle passing by the toll agency tag reader; receiving from one of the toll service subscriber devices, an indication of debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction.
Independent Claim 15 recites receiving from a toll service subscriber, an identifier of each of a plurality of toll service subscriber including the one toll service subscriber, each one of the plurality of toll service subscriber being associated with a respective one of a plurality of toll accounts; verifying that each one of the plurality of toll service subscribers are in close proximity to each other through communication with at least one of the plurality of toll service subscriber; subsequent to verifying, receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting each one of the toll accounts a portion of a toll amount for the toll transaction.
Independent claim 16 recites: receiving a plurality of identifiers, each one of the plurality of identifiers being an identifier of a respective one of a plurality of toll service subscriber devices including the one toll service subscriber device, each one of the plurality of toll service subscriber devices being associated with a respective one of a plurality of toll accounts at the server; verifying that each one of the plurality of toll service subscriber devices are in close proximity to each other through communication with at least one of the plurality of toll service subscriber devices; subsequent to verifying, receiving from one of the toll service subscriber devices, an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction.
Claim 1 as a whole, recites a method of organizing human activity.  The limitations in claim 1 of determining a plurality of identifiers, each one of the plurality of identifiers belonging to a respective one of a plurality of toll service subscriber devices that are located together in a vehicle, each toll service subscriber device being associated with a respective one of a plurality generating a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices and associating each of the plurality of toll accounts with the unique tolling identifier; transmitting the unique tolling identifier from the toll service to the toll service subscriber device that is configured to act as the toll tag device, and wherein the unique tolling identifier is valid while the toll service subscriber devices remain located together or for a period of time, wherein the toll agency tag reader reads the unique tolling identifier from the toll service subscriber device that is configured to act as the toll tag device upon the vehicle passing by the toll agency tag reader; receiving from one of the toll service subscriber devices, an indication of a toll transaction occurrence including the unique tolling identifier; and 2Appln. No. 15/912,864Response dated Oct 4, 2021Reply to Office Action of May 3, 2021Docket No. GEOTOLL_13004_DIVIresponsive to receiving the indication of the toll transaction occurrence, the toll service debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a toll service system,” “toll service subscriber devices,” “a toll tag device,” and “a toll agency tag reader” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the “toll service system,” “toll service subscriber devices,” “toll tag device,” and “toll agency tag reader” language, nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between toll service system,” “toll service subscriber devices,” “toll tag device,” and “toll agency tag reader” language, determining a plurality of identifiers, each one of the plurality of identifiers belonging to a respective one of a plurality of toll service subscriber devices that are located together in a vehicle, each toll service subscriber device being associated with a respective one of a plurality of toll accounts; configuring one of the plurality toll service subscriber devices to act as a toll tag devicgenerating a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices and associating each of the plurality of toll accounts with the unique tolling identifier; transmitting the unique tolling identifier from the toll service to the toll service subscriber device that is configured to act as the toll tag device, and wherein the unique tolling identifier is valid while the toll service subscriber devices remain located together or for a period of time, wherein the toll agency tag reader reads the unique tolling identifier from the toll service subscriber device that is configured to act as the toll tag device upon the vehicle passing by the toll agency tag reader; receiving from one of the toll service subscriber devices, an indication of a toll transaction occurrence including the unique tolling identifier; and 2Appln. No. 15/912,864Response dated Oct 4, 2021Reply to Office Action of May 3, 2021Docket No. GEOTOLL_13004_DIVIresponsive to receiving the indication of the toll transaction occurrence, the toll service debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction of claim 1 encompasses the user determining a plurality of identifiers; generating a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices; transmitting the unique tolling identifier from the toll service to the toll service subscriber device; receiving an indication of a toll transaction occurrence including the unique tolling identifier; and 2Appln. No. 15/912,864Response dated Oct 4, 2021Reply to Office Action of May 3, 2021Docket No. GEOTOLL_13004_DIVIresponsive to receiving the indication of the toll transaction occurrence; and debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction to perform the steps.  The mere recitation of a generic computer (Claim 1’s “toll service system,” “toll service subscriber devices,” “toll tag device,” and “toll agency tag reader”) does not take the claims out of the methods of organizing human activity grouping/mental processes grouping.  Accordingly, the claims recite an abstract idea.
Claim 15 as a whole, recites a method of organizing human activity.  The limitations in claim 1 of receiving from a toll service subscriber, an identifier of each of a plurality of toll service subscriber including the one toll service subscriber, each one of the plurality of toll service subscriber being associated with a respective one of a plurality of toll accounts; verifying that each one of the plurality of toll service subscribers are in close proximity to each other through communication with at least one of the plurality of toll service subscriber; subsequent to verifying, receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting each one of the toll accounts a portion of a toll amount for the toll transaction, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a toll service subscriber device,” “a server,” and “a toll service system,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the  “a toll service subscriber device,” “a server,” and “a toll service system,” receiving a plurality of identifiers, each one of the plurality of identifiers being an identifier of a respective one of a plurality of toll service subscriber including the one toll service subscriber; verifying that each one of the plurality of toll service subscribers are in close proximity to each other; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting each one of the plurality of toll accounts a portion of a toll toll service subscriber device,” “server,” and “toll service system”) does not take the claims out of the methods of organizing human activity grouping.  Accordingly, the claims recite an abstract idea.
Claim 16 as a whole, recites a method of organizing human activity.  The limitations in claim 16 of receiving a plurality of identifiers, each one of the plurality of identifiers being an identifier of a respective one of a plurality of toll service subscriber devices including the one toll service subscriber device, each one of the plurality of toll service subscriber devices being associated with a respective one of a plurality of toll accounts at the server; verifying that each one of the plurality of toll service subscriber devices are in close proximity to each other through communication with at least one of the plurality of toll service subscriber devices; subsequent to verifying, receiving from one of the toll service subscriber devices, an indication of a toll transaction occurrence; and responsive to receiving the indication of the toll transaction occurrence, debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a server,” “a toll service system,” and “a plurality of toll service subscriber devices,” nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or a toll service system,” “a toll tag device,” and “a toll agency tag reader” language, receiving a plurality of identifiers; verifying that each one of the plurality of toll service subscriber devices are in close proximity to each other through communication with at least one of the plurality of toll service subscriber devices; receiving an indication of a toll transaction occurrence; and debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction to perform the steps.  The mere recitation of a generic computer (Claim 16’s “server,” “toll service system,” and “plurality of toll service subscriber devices”) does not take the claims out of the methods of organizing human activity grouping/mental processes grouping.  Accordingly, the claims recite an abstract idea.

	Step 2A Prong 2
This judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of determining a plurality of identifiers; generating a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices and associating each of the plurality of toll accounts with the unique tolling identifier; transmitting the unique tolling identifier from the toll service to the toll service subscriber device; receiving an indication of a toll transaction occurrence including the unique tolling identifier; and 2Appln. No. 15/912,864Response dated Oct 4, 2021Reply to Office Action of May 3, 2021Docket No. GEOTOLL_13004_DIVIresponsive to receiving the indication of the toll transaction occurrence, the toll service debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction of claim 1 in a computer environment; generally “apply” the concept of receiving a plurality of identifiers, each one of the plurality of identifiers being an identifier of a respective one of a plurality of toll service subscriber including the one toll service subscriber; verifying that each one of the plurality of toll service subscribers are in close proximity to each other; receiving, from one of the toll debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction of claim 15 in a computer environment; and generally “apply” the concept of receiving a plurality of identifiers; verifying that each one of the plurality of toll service subscriber devices are in close proximity to each other through communication with at least one of the plurality of toll service subscriber devices; receiving an indication of a toll transaction occurrence; and debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction of claim 16 in a computer environment.  The claimed computer components in the steps above are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “determining an identity of each of each of a plurality of toll service subscribers,” “receiving an indication of a toll transaction occurrence,” and “debiting the account of each toll service subscriber” in claim 1) such that it amounts no more than mere instructions to apply the exception using a generic compute component. 
Further, the “transmitting” and “generating” limitations in claim 1“; and the “generating receiving” and “receiving” limitations in claims 1, 15, and 16 amount to mere insignificant extra-solution activity. See MPEP 2106.05(g). MPEP 2106.05(g) states: “The term "extra- solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.” These particular element(s)/limitation(s) do not meaningfully limit the claim because “receiving… a plurality of identifiers…” and  “receiving…an indication of a toll transaction occurrence obtaining information…” only amounts to typical, expected gathering/transmitting of data for the toll system to run and thus does not add a meaningful limitation to that system.  Therefore, these particular claim element(s) /limitation(s) do not integrate the abstract idea into a practical application for at least this reason.  Simply implementing an abstract idea on a generic computer is not a 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server computer and/or processor to perform the determining a plurality of identifiers; generating a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices; transmitting the unique tolling identifier to the toll service subscriber device; receiving an indication of a toll transaction occurrence including the unique tolling identifier; and 2Appln. No. 15/912,864Response dated Oct 4, 2021Reply to Office Action of May 3, 2021Docket No. GEOTOLL_13004_DIVIdebiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction steps of claim 1; to perform the receiving a plurality of identifiers, each one of the plurality of identifiers being an identifier of a respective one of a plurality of toll service subscriber including the one toll service subscriber; verifying that each one of the plurality of toll service subscribers are in close proximity to each other; receiving, from one of the toll service subscribers, an indication of a toll transaction occurrence; and debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction steps of claim 15 in a computer environment; and to perform the receiving a plurality of identifiers; verifying that each one of the plurality of toll service subscriber devices are in close proximity to each other through communication with at least one of the plurality of toll service subscriber devices; receiving an indication of a toll transaction occurrence; and debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction steps of claim 16 amount to no more than mere instructions to apply the exception 
	As per dependent claim 2, the limitations of “receiving location information …” and “determining that each of the toll service subscribers…” are further directed to a method of organizing human activity as described in claim 1. Similar to above, the “receiving location information …” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
	As per dependent claim 3, the limitation “receiving from one of the toll service subscribers…” is further directed to a method of organizing human activity as described in claim 1.  Similar to above, the “receiving from one of the toll service subscribers…” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
	As per dependent claim 4, the limitation “verifying that the toll…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claim 5, the limitation “querying each of the toll service subscribers…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
 	As per dependent claims 8 and 19, the limitation “generating the unique identifier…” is further directed to a method of organizing human activity as described in claims 1 and 16, respectively. Similar to above, the “generating the unique identifier…” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claims 1 and 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claims 9 and 20, the recitation “determining the number of occupants…” is further directed to a method of organizing human activity as described in claims 1 and 16, respectively. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a near field communication protocol,” “wireless local area network,” and “ultrasonic communication protocol” are other computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claims 1 and 16, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claims 10 and 21, the limitation “receiving…the number of occupants” is further directed to a method of organizing human activity as described in claims 1 and 16, respectively. Similar to above, the “receiving…the number of occupants” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claims 1 and 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claims 11 and 22, the limitation “discounting the toll amount…” merely narrows the previously recited abstract idea limitation. For the reasons described above with respect to claims 1 and 16, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 12, the limitations of “determining that the vehicle is traveling on a roadway…” and  “providing to at least one of the toll service subscribers…” and are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
 	As per dependent claim 13, the limitations of “determining the identity of each of the toll service subscribers…” are further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
 	As per dependent claim 14, the limitations of “receiving from at least location information …” and “debiting each toll service …” are further directed to a method of organizing human activity as described in claim 1. Similar to above, the “receiving from at least location information …” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
 For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
                As per dependent claim 17, the recitation “determining which of the toll subscribers will act…” and “using a unique identifier associated with the toll service” sis further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a toll tag device” and “a toll agency tag reader” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the 
 	As per dependent claim 18, the limitations of “providing the unique identifier …” is further directed to a method of organizing human activity as described in claim 16. Similar to above, the “providing the unique identifier …” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more. For the reasons described above with respect to claim 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Yamauchi (US PG Pub. 2003/0115095 A1).
As per claim 15, Davis, III et al. discloses a method of apportioning toll payment, comprising:
 	receiving, from a toll service subscriber device at a server of a toll service system, an identifier of each of a plurality of toll service subscriber devices including the one toll service subscriber device, each one of the plurality of toll service subscriber devices being associated with a respective one of a plurality of toll accounts at the server (Davis, III et al.: [0038] To bill an occupant of the vehicle, a unique identifier and a location are transmitted to a billing server across a network, according to exemplary embodiments of the present invention…  Upon receiving the unique identifier and the location, a determination is made to bill a user account associated with the unique identifier, wherein the amount billed depends upon the location and/or other factors such as speed, time, etc.) also see [0047]-[0048]);
	the server verifying that each one of the plurality of toll service subscriber devices are in close proximity to each other through communication with at least one of the plurality of toll service subscriber devices (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454. Examiner notes communication with the server does not require each of the subscriber devices with the server, instead, only one of the subscribers need to communicate with the server);
	subsequent to verifying, receiving, at the server of the toll service system from one of the toll service subscriber devices, an indication of a toll transaction occurrence ([0046] Alternatively, smart vehicle 400 submits the unique identifier of the driver to a transceiver located in toll gate 452. Toll gate 452 sends the unique identifier along with a toll amount to a billing server which deducts the amount from a user account associated with the unique identifier); and
Davis, III does not explicitly disclose however, Yamauchi discloses: 
 	receiving, from a toll service subscriber device at a server of a toll service system plurality of identifiers, each one of the plurality of identifiers being an identifier of a respective one of a plurality of toll service subscriber devices (Yamauchi: [0068] if a split toll payment is made, the signal from the cellular phone includes information about a split toll payer and a payment ratio; each pre-registered payer (first and second) sends particular identifiers that are the same; [0087] each individual user is separately identified for split toll transactions—- see FIG. 6B to show that a single mobile device will send payment ratio information for multiple users; [0089] mobile device sends information about a user/split tolling in response to an annunciation signal from a tolling gate; [0092] information is sent to computer 3; [0049] computer 3 is operated by the tolling agency, using the cellular phone company as a proxy to operate the tolling system); and
 	responsive to receiving the indication of the toll transaction occurrence, the toll service system debiting each one of the plurality of toll accounts a portion of a toll amount for the toll transaction ([0092] computer verifies whether the user is pre-registered and can use the service to determine whether to permit passage; [0095]-[0096] all users are pre-registered, toll is split). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the multiple identifiers as taught by Yamauchi in order to process toll-based payments  based on the individual accounts of the riders.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis, III et al. (US PG Pub. 2011/0137773) in view of Yamauchi (US PG Pub. 2003/0115095 A1) ) and Willis (US PG Pub. 2014/0025444 A1).
As per claim 16, Davis, III et al. discloses a method of apportioning toll payment, comprising:
	receiving, at the server of the toll service system, location information from each of the toll service subscriber devices (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454); and
	determining, by the server of the toll service system, that each of the toll service subscriber devices are in close proximity and moving together (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454);
subsequent to determining that each of the toll service subscriber devices are in close proximity and moving together, receiving, at the server of the toll service system from one of the toll service subscriber devices, an indication of a toll transaction occurrence ([0040] Billing server 232 includes a user account that is associated with the unique identifier transmitted from wireless communication device 220. Server logic 234 determines the association with the user account, and bills the user account an amount based upon the location of wireless communication device 220…  The user is then billed by debiting the account or by sending a bill to the user's address as stored in the user account); and [0043], The location of the smart vehicle and, in some embodiments, the number of passengers, is used to determine an amount to be debited from the user's account); and
	responsive to receiving the indication of the toll transaction occurrence, the toll service system debiting the account of each toll service subscribers a portion of a toll amount for the toll transaction ([0046] Alternatively, smart vehicle 400 submits the unique identifier of the driver to a transceiver located in toll gate 452. Toll gate 452 sends the unique identifier along with a toll amount to a billing server which deducts the amount from a user account associated with the unique identifier).
 	Davis, III does not explicitly disclose however, Yamauchi discloses: 
 	determining, at a server of a toll service system, a plurality of identifiers, each one of the plurality of identifiers being an identifier of a respective one of a plurality of toll service Yamauchi: [0068] if a split toll payment is made, the signal from the cellular phone includes information about a split toll payer and a payment ratio; each pre-registered payer (first and second) sends particular identifiers that are the same; [0087] each individual user is separately identified for split toll transactions—- see FIG. 6B to show that a single mobile device will send payment ratio information for multiple users; [0089] mobile device sends information about a user/split tolling in response to an annunciation signal from a tolling gate; [0092] information is sent to computer 3; [0049] computer 3 is operated by the tolling agency, using the cellular phone company as a proxy to operate the tolling system); and 
responsive to receiving the indication of the toll transaction occurrence, the toll service system debiting the account of each toll service subscribers a portion of a toll amount for the toll transaction ([0092] computer verifies whether the user is pre-registered and can use the service to determine whether to permit passage; [0095]-[0096] all users are pre-registered, toll is split).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the identifiers of subscribers as taught by Yamauchi in order to process toll-based payment transactions based on actual users.
Davis, III et al. and Yamauchi does not explicitly disclose, however, Willis discloses:
	wherein the location information indicates a geographic location of the respective toll service subscriber device, and wherein each one of the plurality of toll service subscriber devices transmits its own location information to the server [0031] In some implementations, mobile device 110 may include a GPS receiver (not otherwise illustrated in FIG. 1) that is configured to receive signals from GPS satellites (illustrated in FIG. 1 as GPS satellite 120) and determine the current GPS location (latitude, longitude, and elevation) or current coordinates of the mobile device 110. In some implementations, the GPS receive may receive differential GPS signals and may determine a differentially corrected location of the mobile device 110, as would be appreciated. In some implementations, mobile device 110 may include an assisted GPS system (AGPS) to determine the current GPS location of the mobile device 110, as would be appreciated; [0073]  The mobile application may identify the current GPS location of the mobile device. The mobile application may download, from the toll database server 130, the toll road coordinates and toll plaza coordinates associates with the toll roads and toll plazas within a particular distance from the mobile device; also see [0077]).
Davis, III et al. in view of Yamauchi’s user identifiers to include transmission of location of subscriber devices as taught by Willis in order to process valid toll-based payment transactions using a mobile devices of actual occupants.

As per claim 17, Davis, III et al. in view of Yamauchi discloses the method of claim 16.  Davis, III et al. does not further disclose, however, Willis discloses, further comprising:
determining which of the toll service subscribers will act as a toll tag device, wherein the toll tag device is configured to be read by a toll agency tag reader upon the vehicle passing by the toll agency tag reader (Willis: [0092] FIG. 10 is a block diagram illustrating example components of a wireless transceiver implemented or integrated in mobile device 110… the wireless transceiver may be configured to generate and process the RF signals from/to the toll booth radio device 150. In these implementations, the mobile device 110 may itself act as a toll tag device without the need for an external toll tag device 115 attached to the mobile device 110. In this implementations, the wireless transceiver may perform the various functions of the toll tag device 115 described above); and
using a unique identifier associated with the toll service subscriber acting as the toll tag device, wherein the toll agency tag reader reads the unique identifier upon the vehicle passing by the toll agency tag reader and presents the unique identifier to the toll service for payment of the toll amount (Willis: [0077] In some implementations of the invention, when multiple users each with their own mobile device (including the mobile application) travel together, the mobile applications may be configured such that one mobile device takes "priority" over other mobile devices within close proximity of one another for purposes of payment. This may be accomplished, for example, by registering multiple mobile devices with a single user account and assigning priorities/rankings to each of the corresponding mobile devices. In some implementations, each of the mobile applications operating on the multiple mobile devices may detect others operating in close proximity for a predetermined length of time (e.g., several minutes) and provide user interfaces whereby the users of the mobile devices may select which of their mobile devices will be used to process payment of toll charges as would be appreciated; also see [0069],[0099] and claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Davis, III et al. in view of Yamauchi to include the transceiver acting as the toll tag device as taught by Willis in order to process toll-based payment transactions using a mobile device as a toll tag device.

As per claim 18, Davis, III et al. in view of Yamauchi and Willis discloses the method of claim 17.  Davis, III et al. does not further disclose, however, Willis discloses, further comprising:
providing the unique identifier the toll service subscriber that acts as the toll tag device by the toll service system, and wherein the unique identifier is valid while the toll service subscribers remain located together or for a period of time (Willis: [0077] In some implementations of the invention, when multiple users each with their own mobile device (including the mobile application) travel together, the mobile applications may be configured such that one mobile device takes "priority" over other mobile devices within close proximity of one another for purposes of payment. This may be accomplished, for example, by registering multiple mobile devices with a single user account and assigning priorities/rankings to each of the corresponding mobile devices. In some implementations, each of the mobile applications operating on the multiple mobile devices may detect others operating in close proximity for a predetermined length of time (e.g., several minutes) and provide user interfaces whereby the users of the mobile devices may select which of their mobile devices will be used to process payment of toll charges as would be appreciated; also see [0069],[0099] and claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Yamauchi to include the transceiver acting as the toll tag device as taught by Willis in order to process toll-based payment transactions using a mobile device as a toll tag device.


Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Yamauchi (US PG Pub. 2003/0115095 A1) and Willis (US PG Pub. 2014/0025444 A1) as applied to claim 18 above and further in view of Zafiroglu et al. .  
As per claim 19, Davis, III et al. in view of Yamauchi and Willis discloses the method of claim 18.  Davis, III et al. in view of Yamauchi and Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
generating the unique identifier by the toll service system based in part on a number of occupants of the vehicle ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Yamauchi’s user identifiers and Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information. 

As per claim 20, Davis, III et al. in view of Yamauchi in view of Willis and Zafiroglu et al. discloses the method of claim 19.  Davis, III et al. in view of Yamauchi in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
one of the toll service subscribers determining the number of occupants at least in part automatically by at least one of: using a near field communication protocol to communicate with at least one other of the toll service subscribers, using a wireless local area network to communicate with at least one other of the toll service subscribers, using an ultrasonic communication protocol to communicate with at least one other of the toll service subscribers or communicating with the vehicle to receive a count of occupied seats in the vehicle ([0024],[0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Yamauchi’s user identifiers and Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information.

As per claim 21, Davis, III et al. in view of Yamauchi in view of Willis and Zafiroglu et al. discloses the method of claim 19.  Davis, III et al. in view of Yamauchi in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
receiving at the toll service system the number of occupants of the vehicle prior to providing the unique identifier ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Yamauchi’s user identifiers and Willis’ the toll tag device to include Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information.

As per claim 22, Davis, III et al. in view of Yamauchi in view of Willis and Zafiroglu et al. discloses the method of claim 19.  Davis, III et al. in view of Yamauchi in view of Willis does not further disclose, however, Zafiroglu et al. discloses the method further comprising:
discounting the toll amount based on the number of occupants of the vehicle (Zafiroglu et al.: [0022] a nature of the incentive may be determined based on a number of vehicle occupants indicated by the vehicle occupancy information. For example, in certain embodiments, where the incentive is a reduction in a fee (e.g., a toll, a registration etc.) assessed in connection with operation of vehicle, the extent of the reduction may be positively correlated to the number of vehicle occupants. For example, as the number of vehicle occupants increases, the amount of the reduction in a fee may increase in accordance with any suitable proportional relationship (e.g., linear, exponential, logarithmic, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. in view of Yamauchi’s user identifiers and Willis’ the toll tag device to include determining the number of occupants as taught by Zafiroglu et al. in order to determine a toll amount to be assessed based on the vehicle identification and occupancy information.



Conclusion
Prior Art Discussion
As per independent Claims 1,19, and 20, the best prior art:
1) Davis, III et al. (US PG Pub. 2011/0137773) discloses sevices, systems, and methods for identifying and/or billing an individual in a vehicle and also identifying a driver versus a passenger within a smart vehicle;
2) Yamauchi (US PG Pub. 2003/0115095 A1) discloses a toll road toll paying method and apparatus using a portable terminal, and a storage medium thereof;
Willis (US PG Pub. 2014/0025444 A1) discloses a universal toll tag device and systems and methods to automate toll payments; and
4) Zafiroglu et al. (US PG Pub. 2014/0180773) discloses system and methods for generating and validating incentives based on multi-person vehicle occupancy.  
However, none of the aforementioned references disclose or fairly teach:
generating, by the toll service system, a unique tolling identifier in response to determining the identity of each one of the plurality of toll service subscriber devices and associating each of the plurality of toll accounts with the unique tolling identifier; 
transmitting the unique tolling identifier from the toll service system to the toll service subscriber device that is configured to act as the toll tag device, and wherein the unique tolling identifier is valid while the toll service subscriber devices remain located together or for a period of time, wherein the toll agency tag reader reads the unique tolling identifier from the toll service subscriber device that is configured to act as the toll tag device upon the vehicle passing by the toll agency tag reader

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 2-5 and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Gravelle (US PG Pub. 2015/0021389 A1) discloses vehicle tolling system with occupancy detection by assessing a toll charge for the vehicle based on said fob count.
Parker, II, (US PG Pub. 2011/0045801 A1) discloses a system, method and program product for location based services, asset management, and tracking whereby a location-based services application development software platform collects, maintains and processes geographical location information associated with users in a private central location database.  Software residing on a user's cell phone or other type of mobile device may operate to transmit its location information using GPS or cell phone tower triangulation to location-based services application development software platform 101 at a configurable interval, for example, without limitation, every 5-30 seconds, every minute or every five minutes; and the transmitted geographical information includes the geographical location of the user's cell phone or other mobile device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/GEORGE CHEN/Primary Examiner, Art Unit 3628